DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  the recitations “high-density polyethylene, HDPE” and “linear low-density polyethylene, LLDPE.” “HDPE” and “LLDPE” should be enclosed in parenthesis to distinguish them as abbreviations of the polyethylenes and not another composition suitable for use as the core and cladding polymers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation “threadlike regions.”  The scope of “threadlike” is unclear since it is not known how the regions resemble a thread.  Are the regions “threadlike” in terms of length, diameter, color, flexibility, strength, useful to stitching or some other property or function?  Hence, claim 1 is rejected as indefinite.  Claims 2-19 are also rejected for their dependency thereupon.  For examination purposes, the recitation is interpreted as fibrils (i.e., a small fiber) embedded with the core polymer.
Claim 9 is indefinite for the recitation “polyethylene terephthalate, polybutylene terephthalate, polyester, and polybutyrate adipate terephthalate.”  Since polyethylene terephthalate, polybutylene terephthalate, and polybutyrate adipate terephthalate are species of the generic polyester, the claim is redundant and/or indefinite because it is unknown how the recited species are distinguishable from (i.e., not already encompassed by) the generic polyester.  
Claim 10 recites the limitation “the compatibilizer” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note claim 1 depends from claim 1, while a compatibilizer is not recited until claim 6.
Claim 13 recites the limitation “being free from at least one of the following components of the cladding.”  There is insufficient antecedent basis for “the following components” since the cladding has not been previously been limited to having any of said components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al. in view of WO 2015/144223 issued to Sick et al. 
Hufenus discloses bicomponent artificial turf filaments comprising polyamide cores and polyethylene sheaths (i.e., cladding) and having optimized cross-sectional shapes (abstract and Figure 6).  Hufenus teaches bicomponent sheath/core filaments provide surface functionality (e.g., low friction, skin-friendliness) from the sheath component while the core component can provide requisite tensile strength (page 2, column 1, 1st and 2nd paragraphs).  Specific cross-sectional shapes include circular cores surrounded by a non-circular cladding (Figure 6, at least embodiments 1-4 and 8). Highly symmetric cross-sectional shapes (i.e., embodiments 1-3) provided the best resilience and promising performance under compression (page 8, paragraph spanning columns 1 and 2 and paragraph spanning pages 8-9).  In particular, the symmetrical bicomponent fibers having a circular core and winged projections, as in embodiments 1 and 2, are expected to deliver the best performance with respect to resilience (page 9, paragraph spanning columns 1 and 2).  The reference teaches artificial turfs comprise synthetic grass filaments attached to a support backing to form a pile fabric (page 1, col. 2, 1st paragraph and photo). 
Thus, Hufenus teaches the invention of claims 1, 2, and 17 with the exceptions (a) the core comprises a core polymer having threadlike regions of a thread polymer embedded within said core and (b) the cladding polymer and core polymer are miscible.  
Regarding exception (a), Sick discloses an artificial turf fiber and method of making said fiber (abstract).  The artificial turf fiber comprises at least one monofilament comprising a polymer mixture of a first polymer in the form of threadlike regions, a second polymer immiscible with the first polymer (i.e., a two-phase system), wherein said threadlike regions are embedded in the second polymer, and a compatibilizer (i.e., a three-phrase system) surrounding each of the threadlike regions and interfacing with the first and second polymers (page 10, line 22-claim 26).  The use of the two polymers enables the properties of the artificial turf fiber to be tailored for a particular application (page 5, lines 4-5).  For instance, a softer plastic may be employed for the second polymer to provide a softer, more natural feel, while a more rigid plastic may be used for the first polymer to provide more resilience and stability (page 5, lines 5-9 and page 17, lines 19-24).  The artificial turf fibers have improved long term elasticity which reduces maintenance (page 5, lines 17-20).  
The first polymer (i.e., applicant’s thread polymer) may be polyamide, polyethylene terephthalate, or polybutylene terephthalate, while the second polymer (i.e., applicant’s core polymer) may be polyethylene or polypropylene (page 6, lines 1-2, page 8, line 33, and page 9, lines 1-5, 9, and 11).  In one embodiment, the first polymer, and an optional third polymer, may comprise 1-30% by weight of the fiber, while the second polymer may be 80-90% by weight of the fiber (page 8, lines 1-4 and 16-19 and page 9, lines 26-30).  In one embodiment, the compatibilizer is present in an amount of 5-10% (page 16, line 16).  The fiber may also include a wax, a dulling agent, an ultraviolet stabilizer, a flame retardant, an anti-oxidant, a pigment, and combinations thereof (page 9, lines 32-34).
The threadlike regions have a diameter of less than 50 microns and a length of less than 2 mm (claims 27 and 31).  Said threadlike regions are concentrated in a central region of the monofilament during extrusion thereof (page 5, lines 11-12).  The threadlike regions are embedded within the second polymer and are therefore impossible to delaminate (page 5, lines 2-4).  The artificial turf monofilament may be in tape form or other shape (page 4, lines 23-25 and page 16, lines 31-34).  The artificial turf fibers are tufted into a textile backing and bound thereto by a coating (page 3, lines 26-33 and page 18, lines 5-9).  The tufted artificial turf has a pile length (i.e., height) above the backing, wherein the threadlike regions have a length less than one half of said length (claim 30). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymer mixture of Sick comprising polyamide fibrils in a polyolefin matrix (core) for the core material of Hufenus.  Motivation to do so would be to further tailor the properties of the artificial grass fiber (e.g., resiliency, delamination strength) while optimizing the cross-sectional shape of Hufenus.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  
Regarding exception (b), upon substitution of the Sick polymer mixture for the core of Hufenus, the core polymer of Sick (i.e., polyolefin) and cladding polymer (i.e., polyethylene) would be miscible with each other, which would enhance delamination between said core and cladding.  Therefore, claims 1, 2, and 17 are rejected as being obvious over the cited prior art.  
Regarding claims 6, 9, 12, 16, and 18, the Sick reference teaches the features of said claims.  Hence, upon substitution of the Sick polymer mixture for the core of Hufenus as set forth with respect to parent claim 1, the limitations of claims 6, 9, 12, 16, and 18 would also be met.  Therefore, said claims are rejected along with parent claim 1.  
Regarding claim 10, Hufenus exemplifies core weights of 50-74% and sheath weights of 26-50% (page 3, Table 1).  Additionally, as set forth above, Sick teaches the thread polymer may be present in an amount of 1-30% by weight of the fiber, the compatibilizer is present in an amount of 5-10% by weight of the fiber, and the core polymer may be 80-90% by weight of the fiber.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of thread polymer, compatibilizer, core polymer, and cladding polymer within the ranges claimed, as suggested by Hufenus and Sick. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, claim 10 is rejected as being obvious over the cited prior art.  
Regarding claim 11, Hufenus exemplifies sheath/core filaments having core diameters of 76 and 77 microns and total diameters (i.e., core plus sheath diameter) ranging from 88-108 microns (page 3, Table 1), which results in a sheath or cladding thicknesses of 12-32 microns.  Additionally, embodiments 1-4 and 8 of Figure 6 of Hufenus show protrusions having a radial extension of approximately twice the distance of the core radius.  Furthermore, Sick teaches known coextruded sheath/core filaments comprise a core typically 50-60 microns in diameter and a sheath cover having a diameter of approximately 200-300 microns (page 11, lines 2-4). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a core diameter, cladding thickness, and protrusion extension within the ranges claimed, as suggested by Hufenus and Sick.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, claim 11 is also rejected as being obvious over the cited prior art.  
Regarding claim 13, Hufenus is silent with respect to polymer additives.  However, Sick teaches the polymer mixture of thread and core polymers may also include a wax, a dulling agent, an ultraviolet stabilizer, a flame retardant, an anti-oxidant, a pigment, and combinations thereof (page 13, lines 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the additives disclosed by Sick (e.g., pigment, UV stabilizer, etc.) in the cladding polymer and not in the core polymer in order to provide the desired surface properties (e.g., color, UV resistance, etc.) while reducing the amount of additive required in comparison to incorporating said additive throughout the entire filament.  Note Hufenus teaches a sheath or cladding component in a bicomponent filament provides functionality to a fiber at a surface only.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 13 is also rejected as being obvious over the cited prior art.  
Regarding claim 14, the limitations thereof would be met upon the modification of Hufenus as suggested by Sick.  Specifically, upon substituting the core polymer of Hufenus with the thread polymer and core polymer of Sick, the artificial turf monofilament would comprise a coextrusion bicomponent product of a first component of the thread and core polymers and a second component of the cladding polymer.  Therefore, claim 14 is rejected along with parent claim 1.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al. in view of WO 2015/144223 issued to Sick et al., as applied to claim 1 above, and in further view of US 2009/0098378 issued to Spaans et al.
Regarding claim 3, embodiment 5 of Figure 6 of Hufenus has a cross-sectional shape comprising two circular cores, bridged together, and two protrusion (i.e., wings), wherein one of side of each of the wings is concave.  Additionally, Spaans teaches artificial grass filaments comprising a stiffness-enhancing portion (i.e., core) and at least two flange portions (i.e., protrusions or wings) (abstract and Figure 1).  In one embodiment, each flange portion comprises one concave side (Figure 3).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify embodiments 1-4 and 8 of Hufenus with a concave-sided wing as shown in embodiment 5 and taught by Spaans since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Therefore, claim 3 is rejected as being obvious over the cited prior art.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al. in view of WO 2015/144223 issued to Sick et al. and US 2009/0098378 issued to Spaans et al., as applied to claim 1 above, and in further view of US 2012/0114942 issued to Emge et al. 
Regarding claims 4 and 5, Hufenus, Sick, and Spaans fail to teach the cross-sectional shape of the filament comprising at least one protrusion having an undulating section spanning at least 60% of one side of said at least one protrusion, wherein said undulations are only on said one side of protrusion.  However, such undulating profiles are known in the art of artificial turf filaments.  
For example, Emge discloses a filament for use in artificial turf having a cross-sectional shape comprising a center portion and two wing portions extending therefrom (section 0015]).  Preferably, at least one of the front or back surfaces of the filament comprise a plurality of concave indentions (i.e., applicant’s undulated section spanning at least 60% of one side) (sections [0017], [0050], claim 1, and Figure 2).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile of winged portions to have at least one surface comprising undulations as taught by Emge since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Therefore, claims 4 and 5 are rejected as being obvious over the cited prior art.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al., as applied to claim 1 above, and in further view of US 5,879,801 issued to Helms, Jr. et al.
Regarding claim 7, Hufenus and Sick fail to teach a contact layer joining the core and cladding, wherein said contact layer is a mixture of the core and cladding polymers.  However, such contact layers are known in the art of sheath/core filaments.  For example, Helms discloses bicomponent fibers having an inter-domain boundary layer interposed between the distinct domains of incompatible polymers so as to minimize or eliminate separation of domains at the interfacial boundary (abstract).  The boundary layer (i.e., applicant’s contact layer) comprises a heterogenous mixture of the polymers forming the respective adjacent domains (i.e., applicant’s core and cladding polymers).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core/cladding filament made according to Hufenus and Sick with a boundary layer comprising a mix of the core and cladding polymers, as taught by Helms, in order to minimize or eliminate delamination between the core and cladding. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 7 is rejected as being obvious over the cited prior art.
Regarding claim 8, while the Helms reference does not specifically teach the presence of compatibilizer within the boundary layer polymer mixture, upon modification of the Hufenus and Sick filament with a boundary layer, the compatibilizer of Sick would necessarily be present at least to some degree in said polymer mixture of the boundary layer.  Hence, claim 8 is rejected along with parent claim 7.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al., as applied to claim 1 above, and in further view of US 2008/0280075 issued to Van Reijen.
Regarding claim 15, Hufenus teaches the cladding is polyethylene and Sick teaches the core polymer may be polyethylene or polypropylene.  The references fail to teach the polyethylene of the core is high density polyethylene (HDPE) and the polyethylene of the cladding is linear low density polyethylene (LLDPE).  However, HDPE and LLDPE are known to be suitable polymers for core and cladding components of artificial turf filaments.  
For example, Van Reijen discloses artificial grass fibers comprising a core and a cladding, wherein said core is selected from soft materials having resilience and the cladding is selected from relatively hard materials for providing favorable surface properties (e.g., a low degree of skin damage) (sections [0001], [0002], and [0011]).  Specifically, the core is selected from the group consisting of polypropylene, ethyl vinyl acetate (EVA), saturated styrene thermoplastic elastomer (SEBS), polyamide, and polyethylene compounds and the cladding is selected from the group consisting of polyethylene compounds, polypropylene, and fluoropolymers (sections [0010] and [0013]).  Polyethylene compounds suitable for either the core or cladding include high density polyethylene (HDPE), medium density polyethylene (MDPE), low density polyethylene (LDPE), linear low density polyethylene (LLDPE), and anhydride modified polyethylene (section [0013] and claim 3).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select HDPE for the core polymer and LLDPE for the cladding polymer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 15 is rejected as being obvious over the cited prior art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al., as applied to claim 1 above, and in further view of US 2010/0041488 issued to Foxon et al. and US 2019/0376241 issued to Vachon.
Regarding claim 19, Hufenus and Sick fail to teach the artificial turf fiber are oriented randomly in the artificial turf.  However, such random orientation of artificial turf pile fibers is known in the art.  For example, Foxon discloses an artificial turf comprising a fibrous carpet layer, wherein said carpet layer comprises synthetic grass pile yarns standing up from a backing in a random orientation (section [0032] and Figure 1).  Additionally, Vachon discloses an artificial turf comprising primary and secondary pile yarns, wherein the secondary yarns extend sideways in random directions (section [0023] and [0100] and Figures 3 and 4).  Note the primary pile yarns of Vachon as shown in at least Figure 4, 5, and 7 also meet applicant’s limitation of “a random radial orientation.”  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify orientation of pile filaments in the artificial turf according to Hufenus and Sick to be randomly oriented as taught by Foxon and Vachon, in order to better simulate natural grass. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 19 is rejected as being obvious over the cited prior art.
Claims 1, 2, 6, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144223 issued to Sick et al. in view of “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al. 
Sick discloses an artificial turf fiber and method of making said fiber (abstract).  The artificial turf fiber comprises at least one monofilament comprising a polymer mixture of a first polymer in the form of threadlike regions, a second polymer immiscible with the first polymer (i.e., a two-phase system), wherein said threadlike regions are embedded in the second polymer, and a compatibilizer (i.e., a three-phrase system) surrounding each of the threadlike regions and interfacing with the first and second polymers (page 10, line 22-claim 26).  The use of the two polymers enables the properties of the artificial turf fiber to be tailored for a particular application (page 5, lines 4-5).  For instance, a softer plastic may be employed for the second polymer to provide a softer, more natural feel, while a more rigid plastic may be used for the first polymer to provide more resilience and stability (page 5, lines 5-9 and page 17, lines 19-24).  The artificial turf fibers have improved long term elasticity which reduces maintenance (page 5, lines 17-20).  
The first polymer (i.e., applicant’s thread polymer) may be polyamide, polyethylene terephthalate, or polybutylene terephthalate, while the second polymer (i.e., applicant’s core polymer) may be polyethylene or polypropylene (page 6, lines 1-2, page 8, line 33, and page 9, lines 1-5, 9, and 11).  In one embodiment, the first polymer, and an optional third polymer, may comprise 1-30% by weight of the fiber, while the second polymer may be 80-90% by weight of the fiber (page 8, lines 1-4 and 16-19 and page 9, lines 26-30).  In one embodiment, the compatibilizer is present in an amount of 5-10% (page 16, line 16).  The fiber may also include a wax, a dulling agent, an ultraviolet stabilizer, a flame retardant, an anti-oxidant, a pigment, and combinations thereof (page 9, lines 32-34).
The threadlike regions have a diameter of less than 50 microns and a length of less than 2 mm (claims 27 and 31).  Said threadlike regions are concentrated in a central region of the monofilament during extrusion thereof (page 5, lines 11-12).  The threadlike regions are embedded within the second polymer and are therefore impossible to delaminate (page 5, lines 2-4).  The artificial turf monofilament may be in tape form or other shape (page 4, lines 23-25 and page 16, lines 31-34).  The artificial turf fibers are tufted into a textile backing and bound thereto by a coating (page 3, lines 26-33 and page 18, lines 5-9).  The tufted artificial turf has a pile length (i.e., height) above the backing, wherein the threadlike regions have a length less than one half of said length (claim 30). 
Thus, Sick teaches the invention of claims 1, 6, 9, 12, and 16-18, with the exception that the artificial turf fiber has a noncircular cladding (i.e., sheath), preferably having two protrusions (claim 2), of a cladding polymer that is miscible with the core (i.e., second) polymer.  However, such sheath/core artificial turf fibers are well known in the art.  
For example, Hufenus discloses bicomponent artificial turf filaments comprising polyamide cores and polyethylene sheaths (i.e., cladding) and having optimized cross-sectional shapes (abstract and Figure 6).  Hufenus teaches bicomponent sheath/core filaments provide surface functionality (e.g., low friction, skin-friendliness) from the sheath component while the core component can provide requisite tensile strength (page 2, column 1, 1st and 2nd paragraphs).  Specific cross-sectional shapes include circular cores surrounded by a non-circular cladding (Figure 6, at least embodiments 1-4 and 8). Highly symmetric cross-sectional shapes (i.e., embodiments 1-3) provided the best resilience and promising performance under compression (page 8, paragraph spanning columns 1 and 2 and paragraph spanning pages 8-9).  In particular, the symmetrical bicomponent fibers having a circular core and winged projections, as in embodiments 1 and 2, are expected to deliver the best performance with respect to resilience (page 9, paragraph spanning columns 1 and 2).  The reference teaches artificial turfs comprise synthetic grass filaments attached to a support backing to form a pile fabric (page 1, col. 2, 1st paragraph and photo). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Sick artificial turf fiber with a cladding having two protrusions in order to provide a surface-specific functional property to said artificial turf fiber and to have a cross-sectional shape that enhances resiliency, as taught by Hufenus. Upon application of a polyethylene cladding, as taught by Hufenus, to the artificial turf fiber of the Sick reference, the core polymer of Sick (i.e., polyolefin) and cladding polymer of Hufenus (i.e., polyethylene) would be miscible with each other, which would enhance delamination between said core and cladding.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1, 2, 6, 9, 12, and 16-18 are rejected as being obvious over the cited prior art.
Regarding claim 10, as set forth above, Sick teaches the thread polymer may be present in an amount of 1-30% by weight of the fiber, the compatibilizer is present in an amount of 5-10% by weight of the fiber, and the core polymer may be 80-90% by weight of the fiber.  Additionally, Hufenus exemplifies core weights of 50-74% and sheath weights of 26-50% (page 3, Table 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of thread polymer, compatibilizer, core polymer, and cladding polymer within the ranges claimed, as suggested by Sick and Hufenus. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, claim 10 is rejected as being obvious over the cited prior art.  
Regarding claim 11, Sick teaches known coextruded sheath/core filaments comprise a core typically 50-60 microns in diameter and a sheath cover having a diameter of approximately 200-300 microns (page 11, lines 2-4).  Additionally, Hufenus exemplifies sheath/core filaments having core diameters of 76 and 77 microns and total diameters (i.e., core plus sheath diameter) ranging from 88-108 microns (page 3, Table 1), which results in a sheath or cladding thicknesses of 12-32 microns.  Furthermore, embodiments 1-4 and 8 of Figure 6 of Hufenus show protrusions having a radial extension of approximately twice the distance of the core radius.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a core diameter, cladding thickness, and protrusion extension within the ranges claimed, as suggested by Sick and Hufenus.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, claim 11 is also rejected as being obvious over the cited prior art.  
Regarding claim 13, Sick teaches the polymer mixture of thread and core polymers may also include a wax, a dulling agent, an ultraviolet stabilizer, a flame retardant, an anti-oxidant, a pigment, and combinations thereof (page 13, lines 23-24).  However, upon the addition of a cladding, as taught by Hufenus, the Sick polymer mixture including the core polymer would not necessarily require such additives, in that said additives would be more functionally appropriate as surface properties in the cladding polymer.  Note Hufenus teaches a sheath or cladding component in a bicomponent filament provides functionality to a fiber at a surface only.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the additives disclosed by Sick (e.g., pigment, UV stabilizer, etc.) only in the cladding polymer and not in the core polymer in order to provide the desired surface properties (e.g., color, UV resistance, etc.) while reducing the amount of additive required in comparison to incorporating said additive throughout the entire filament. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 13 is also rejected as being obvious over the cited prior art.  
Regarding claim 14, the limitations thereof would be met upon the modification of Sick as suggested by Hufenus.  Specifically, upon adding a non-circular cladding according to Hufenus to the Sick filament, the artificial turf monofilament would comprise a coextrusion bicomponent product of a first component of the thread and core polymers and a second component of the cladding polymer.  Therefore, claim 14 is rejected along with parent claim 1.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144223 issued to Sick et al. in view of “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al., as applied to claim 1 above, and in further view of US 2009/0098378 issued to Spaans et al.
Regarding claim 3, embodiment 5 of Figure 6 of Hufenus has a cross-sectional shape comprising two circular cores, bridged together, and two protrusion (i.e., wings), wherein one of side of each of the wings is concave.  Additionally, Spaans teaches artificial grass filaments comprising a stiffness-enhancing portion (i.e., core) and at least two flange portions (i.e., protrusions or wings) (abstract and Figure 1).  In one embodiment, each flange portion comprises one concave side (Figure 3).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify embodiments 1-4 and 8 of Hufenus with a concave-sided wing as shown in embodiment 5 and taught by Spaans since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Therefore, claim 3 is rejected as being obvious over the cited prior art.  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144223 issued to Sick et al. in view of “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al. and US 2009/0098378 issued to Spaans et al., as applied to claim 1 above, and in further view of US 2012/0114942 issued to Emge et al. 
Regarding claims 4 and 5, Sick, Hufenus, and Spaans fail to teach the cross-sectional shape of the filament comprising at least one protrusion having an undulating section spanning at least 60% of one side of said at least one protrusion, wherein said undulations are only on said one side of protrusion.  However, such undulating profiles are known in the art of artificial turf filaments.  
For example, Emge discloses a filament for use in artificial turf having a cross-sectional shape comprising a center portion and two wing portions extending therefrom (section 0015]).  Preferably, at least one of the front or back surfaces of the filament comprise a plurality of concave indentions (i.e., applicant’s undulated section spanning at least 60% of one side) (sections [0017], [0050], claim 1, and Figure 2).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile of winged portions to have at least one surface comprising undulations as taught by Emge since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Therefore, claims 4 and 5 are rejected as being obvious over the cited prior art.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144223 issued to Sick et al. in view of “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al., as applied to claim 1 above, and in further view of US 5,879,801 issued to Helms, Jr. et al.
Regarding claim 7, Sick and Hufenus fail to teach a contact layer joining the core and cladding, wherein said contact layer is a mixture of the core and cladding polymers.  However, such contact layers are known in the art of sheath/core filaments.  For example, Helms discloses bicomponent fibers having an inter-domain boundary layer interposed between the distinct domains of incompatible polymers so as to minimize or eliminate separation of domains at the interfacial boundary (abstract).  The boundary layer (i.e., applicant’s contact layer) comprises a heterogenous mixture of the polymers forming the respective adjacent domains (i.e., applicant’s core and cladding polymers).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core/cladding filament made according to Sick and Hufenus with a boundary layer comprising a mix of the core and cladding polymers, as taught by Helms, in order to minimize or eliminate delamination between the core and cladding. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 7 is rejected as being obvious over the cited prior art.
Regarding claim 8, while the Helms reference does not specifically teach the presence of compatibilizer within the boundary layer polymer mixture, upon modification of the Sick and Hufenus filament with a boundary layer, the compatibilizer of Sick would necessarily be present at least to some degree in said polymer mixture of the boundary layer.  Hence, claim 8 is rejected along with parent claim 7.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144223 issued to Sick et al. in view of “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al., as applied to claim 1 above, and in further view of US 2008/0280075 issued to Van Reijen.
Regarding claim 15, Sick teaches the core polymer may be polyethylene or polypropylene and Hufenus teaches the cladding is polyethylene.  The references fail to teach the polyethylene of the core is high density polyethylene (HDPE) and the polyethylene of the cladding is linear low density polyethylene (LLDPE).  However, HDPE and LLDPE are known to be suitable polymers for core and cladding components of artificial turf filaments.  
For example, Van Reijen discloses artificial grass fibers comprising a core and a cladding, wherein said core is selected from soft materials having resilience and the cladding is selected from relatively hard materials for providing favorable surface properties (e.g., a low degree of skin damage) (sections [0001], [0002], and [0011]).  Specifically, the core is selected from the group consisting of polypropylene, ethyl vinyl acetate (EVA), saturated styrene thermoplastic elastomer (SEBS), polyamide, and polyethylene compounds and the cladding is selected from the group consisting of polyethylene compounds, polypropylene, and fluoropolymers (sections [0010] and [0013]).  Polyethylene compounds suitable for either the core or cladding include high density polyethylene (HDPE), medium density polyethylene (MDPE), low density polyethylene (LDPE), linear low density polyethylene (LLDPE), and anhydride modified polyethylene (section [0013] and claim 3).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select HDPE for the core polymer and LLDPE for the cladding polymer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 15 is rejected as being obvious over the cited prior art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144223 issued to Sick et al. in view of “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized for Artificial Turf Applications,” by Hufenus et al., as applied to claim 1 above, and in further view of US 2010/0041488 issued to Foxon et al. and US 2019/0376241 issued to Vachon.
Regarding claim 19, Sick and Hufenus fail to teach the artificial turf fiber are oriented randomly in the artificial turf.  However, such random orientation of artificial turf pile fibers is known in the art.  For example, Foxon discloses an artificial turf comprising a fibrous carpet layer, wherein said carpet layer comprises synthetic grass pile yarns standing up from a backing in a random orientation (section [0032] and Figure 1).  Additionally, Vachon discloses an artificial turf comprising primary and secondary pile yarns, wherein the secondary yarns extend sideways in random directions (section [0023] and [0100] and Figures 3 and 4).  Note the primary pile yarns of Vachon as shown in at least Figure 4, 5, and 7 also meet applicant’s limitation of “a random radial orientation.”  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify orientation of pile filaments in the artificial turf according to Sick and Hufenus to be randomly oriented as taught by Foxon and Vachon, in order to better simulate natural grass. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 19 is rejected as being obvious over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Specifically, US 4,381,805 issued to Troy, US 2006/0216458 issued to Gilman, US 2008/0124496 issued to Avery, US 2019/0202084 issued to Motz, and EP 174755 issued to Dury teach randomly oriented artificial turf pile filaments. Additionally, US 2001/0033902 issued to Seaton, US 2006/0159917 issued to Verleyen, US 2012/0189785 issued to Rossing, and US 2013/004683 issued to Auguste teach artificial turf filaments having cross-sectional shapes with winged projections and/or undulations.  Furthermore, US 6,017,479 issued to Helms, US 2007/0166507 issued to Atsma, and US 2010/0173102 issued to Van Reijen teach sheath/core artificial turf filaments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 21, 2022